Citation Nr: 0100834	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  95-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that determination, the RO, among other things, 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability on the grounds that new and material evidence had 
not been presented.  

In January 1998, the Board remanded this issue to the RO for 
further development.  At that time the Board also remanded an 
issue of entitlement to service connection for tinnitus to 
the RO.  In March 1998, the RO granted service connection for 
tinnitus and assigned a 10 percent disability evaluation.  
Inasmuch as the veteran has not disagreed with the evaluation 
assigned for tinnitus, the issue for an increased evaluation 
for tinnitus is not before the Board at this time.  


FINDINGS OF FACT

1.  In October 1978, the RO denied service connection for a 
bilateral knee disorder; the veteran was notified of that 
determination by letter dated in October 1978, and he did not 
file a notice of disagreement in regard thereto.  

2.  Evidence received subsequent to the October 1978 rating 
action is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the merits of the claim.  






CONCLUSIONS OF LAW

1.  The October 1978 rating action of the RO denying 
entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. 3.104(a) (2000).

2.  Evidence submitted since the October 1978 rating action 
is new and material and the claim of entitlement to service 
connection for a bilateral knee disorder is reopened. 38 
U.S.C.A. 5108 (West 1991 & Supp. 2000); 38 C.F.R. 3.156(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating action dated in October 1978, the RO denied 
service connection for bilateral knee disorder.  As the basis 
of that determination, the RO found that the report of a VA 
examination dated in June 1970 did not show any evidence of a 
bilateral knee disorder.  The RO notified the veteran of its 
determination in October 1978.  However, the veteran did not 
file a notice of disagreement in regard thereto.  

The evidence of record at the time of the October 1978 rating 
action consisted of the veteran's service medical records and 
the report of the June 1970 VA examination.  The 
preenlistment examination revealed that the lower extremities 
were normal.  The service medical records disclose that the 
veteran was seen for complaints of bilateral knee pain in May 
1967.  It was noted that the veteran was into his second week 
of training, that he hurt the knees about 8 or 9 years ago, 
and that the knees had been hurting for approximately 2 
weeks.  The veteran reported sharp pain in both kneecaps.  A 
physical examination of the knees revealed full range of 
motion with slight discomfort.  In October 1967, the veteran 
was seen again for knee problems.  On physical examination, 
there was tenderness on palpation over the greater tuberosity 
of the right tibia, but otherwise the right knee was fine.  
The impression was Osgood Schlatter's Disease of the right 
tibia.  The knee was wrapped with an Ace bandage.  There is 
no service discharge examination of record.  The service 
medical records contain a notation in February 1970 that the 
veteran was "not properly released through medical".
At the June 1970 VA examination, the veteran did not complain 
of any knee disorder, and there were no clinical findings or 
diagnoses in regard thereto.  
Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (2000).  In this case, 
because the veteran did not appeal the RO's October 1978 
denial of service connection for a bilateral knee disorder 
within one year of notification of the denial, the decision 
is final.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The October 1978 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
October 1978 denial.  

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Evidence that was added to the record subsequent to the RO's 
October 1978 decision consists of VA medical records dated 
from 1984 to 1998 and private medical records dated from 1994 
to 2000 that reflect treatment for a bilateral knee disorder 
and undated affidavits (received in June 2000) of the 
veteran's former fellow servicemen regarding a injury to the 
veteran's knees.  

The Board notes that the VA and private medical evidence 
shows that the veteran was seen and treated for a bilateral 
knee disorder.  When seen by VA in 1984, the veteran 
complained of knee pain.  In January 1994, the veteran was 
diagnosed as having chronic anterior knee pain secondary to 
patellar chondrosis.  A private physician reported in March 
1994 that the veteran underwent an arthroscopic debridement 
of both knees.  Following an arthroscopic debridement in 
October 1994 at a VA hospital, the veteran was diagnosed as 
having a meniscus tear of the right knee.  Private medical 
records dated in March 3000 reflect a diagnosis of meniscal 
tear of the left knee.  In a statement dated in May 2000, 
Charles D. Gray, M.D., indicated that veteran's medial 
meniscal tear was chronic and has been present for many 
years.  The doctor also noted that the veteran had a history 
of a service injury and opined the veteran's knee problems 
were compatible with an injury sustained during service.  

The Board finds that the medical evidence is new and 
material.  It is new in that it was not previously before the 
RO in October 1978, and it is not cumulative or redundant of 
the evidence that was on file at the time of that decision.  
In addition, the evidence is relevant and probative and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  The basis of the RO's denial 
of the veteran's claim for service connection for a bilateral 
knee disorder in October 1978 was that there was no evidence 
at that time of a current bilateral knee disability.  
However, the subsequently received medical evidence 
establishes that the veteran has a bilateral knee disability, 
and it includes Dr. Gray's medical opinion relating the 
disorder to service.  Since new and material evidence has 
been submitted, the veteran's claim for service connection 
for a bilateral knee disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened, and the claim is granted to this extent.  


REMAND

Having reopened the veteran's claim for service connection 
for a bilateral knee disorder, the Board finds that further 
development as indicated below is warranted.  

As pointed out by the veteran's representative in a December 
2000 Informal Hearing Presentation, the affidavits of the 
veteran's comrades indicate that the veteran sustained an 
injury to his knees during combat.  The Board notes that the 
veteran's awards and decorations include the Purple Heart.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are for consideration in this matter.  

Based of the foregoing, the Board is of the view that a VA 
examination as indicated below would helpful in an equitable 
disposition of this matter.  

Accordingly, the case is Remanded to the RO for the following 
actions:  


1. The RO should arrange for the veteran 
to undergo an orthopedic examination to 
determine the nature, extent, and 
etiology of any current disorder 
involving the right knee and/or the left 
knee.  The entire claims folder, to 
include a complete copy of this REMAND 
should  be available to and be reviewed 
by the examiner.  All clinical findings 
should be reported in detail.  The 
physician should express an opinion as to 
whether it is at least as likely as not 
that any knee disorder involving either 
knee is related to injury in service.

2.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

3.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should adjudicate the 
claim for service connection for a 
bilateral knee disorder on a de novo 
basis in light of all pertinent evidence 
and legal authority, including the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat 2096 (2000).  If the 
benefit sought on appeal is not granted, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable time to reply 
thereto.  

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 



